641 N.W.2d 624 (2001)
262 Neb. 663
Barbara R. MONDELLI, appellant and cross-appellee,
v.
KENDEL HOMES CORPORATION, a Nebraska corporation, and City of Papillion, Nebraska, a political subdivision of the State of Nebraska, appellees and cross-appellants.
Vito B. Mondelli, appellant and cross-appellee,
v.
Kendel Homes Corporation, a Nebraska corporation, and City of Papillion, Nebraska, a political subdivision of the State of Nebraska, appellees and cross-appellants.
Nos. S-00-296, S-00-297.
Supreme Court of Nebraska.
October 5, 2001.
W. Craig Howell, Nora M. Kane, Domina Law, P.C., Omaha, for appellants.
Richard C. Gordon, Betty L. Egan, Walentine, O'Toole, McQuillan & Gordon, Omaha, for appellee Kendel Homes Corp.
Thomas M. Locher, Thomas M. Braddy, Locher, Cellilli, Pavelka & Dostal, L.L.C., Omaha, for appellee City of Papillion.
Before: HENDRY, C.J., and WRIGHT, CONNOLLY, GERRARD, STEPHAN, McCORMACK, and MILLER-LERMAN, JJ.
PER CURIAM.
Cases Nos. S-00-296 and S-00-297 are before this court on the motion for rehearing of the appellee Kendel Homes Corporation regarding our opinion reported at Mondelli v. Kendel Homes Corp., 262 Neb. 263, 631 N.W.2d 846 (2001). We overrule the motion, but for purposes of clarification, modify the opinion as follows:
In that portion of the opinion designated "(c) Motion for Joinder," the last paragraph under that section, id. at 277, 631 N.W.2d at 858, is withdrawn, and the following paragraph is substituted in its place: "Joinder is discretionary. See Neb. Rev.Stat. § 25-705 (Cum.Supp.1998). We conclude that based on the record, the district court did not abuse its discretion in refusing to join all of the claims into one action."
The remainder of the opinion shall remain unmodified.
FORMER OPINION MODIFIED.
MOTION FOR REHEARING OVERRULED.